Exhibit 10.2

BARNES GROUP INC.

RETIREMENT BENEFIT EQUALIZATION PLAN

as amended and restated effective January 1, 2009

PREAMBLE

Barnes Group Inc. has been maintaining the Retirement Benefit Equalization Plan
(the “RBEP” or “Plan”) and hereby amends and restates the RBEP effective
January 1, 2009.

In general, this amended and restated Plan applies effective January 1, 2009 to
benefits accrued both before and after that date, without regard to any ability
to treat certain benefits as “grandfathered” from the effect of Section 409A of
the Internal Revenue Code. Notwithstanding the preceding sentence, the
provisions of this Plan document (i.e., as amended effective January 1, 2009)
applicable to the computation of benefits, to the commencement date of such
benefits, to the time and form of payment, and to the selection of an optional
form and a contingent annuitant or beneficiary, as well as any other provisions
of this Plan document that are impossible or impracticable to apply to benefits
already in pay status, shall not apply to benefits in pay status prior to
January 1, 2009, to the extent such provisions are not required to apply
pursuant to guidance prescribed by the Treasury Department under Section 409A of
the Internal Revenue Code (including, but not limited to, section XII.F of the
preamble to the final regulations under such Section 409A and section 3.02 of
Notice 2007-86); rather, the applicable terms of the Plan in effect prior to
January 1, 2009, as modified or supplemented (if at all) by any written
individual agreement with a participant in accordance with Section 409A of the
Internal Revenue Code and Treasury Department guidance thereunder, construed and
supplemented as necessary in accordance with the applicable provisions of
Section 409A of the Internal Revenue Code and Treasury Department guidance
thereunder, shall apply to such benefits. To the extent permissible under
applicable provisions of Section 409A of the Internal Revenue Code and Treasury
Department guidance thereunder, this paragraph also shall apply to benefits not
yet in pay status prior to January 1, 2009 but with respect to which all events
necessary to receive the payment have occurred before January 1, 2009.



--------------------------------------------------------------------------------

SECTION 1

DEFINITIONS

The words and phrases defined hereinafter shall have the following meaning
unless a different meaning is clearly required by the context of the Plan.

1.1 “Benefits Committee” shall mean the Benefits Committee appointed by the
Board or its successor.

1.2 “Board” shall mean the Board of Directors of Barnes Group Inc., or its
successor.

1.3 “Code” shall mean the Internal Revenue Code of 1986, as amended, or as it
may be amended from time to time.

1.4 “Committee” shall mean the Compensation and Management Development Committee
of the Board or its successor.

1.5 “Company” shall mean Barnes Group Inc. and each subsidiary and affiliated
corporation that has adopted the Plan for the benefit of one or more employees.

1.6 “Plan” shall mean the Barnes Group Inc. Retirement Benefit Equalization
Plan, as amended and set forth herein or in any amendment hereto.

1.7 “Separation from Service” shall mean a “separation from service” from the
Company and all corporations and other trades or businesses aggregated with the
Company, as determined under rules set forth in Treasury Regulation section
1.409A-1(h), as in effect from time to time, or a successor thereto. If there is
a question as to whether a Participant’s employment has been terminated or his
or her employment relationship remains intact on account of the types of
absences described in (a), (b), and (c) below, the following rules (to be
interpreted consistent with Treasury Regulation section 1.409A-1(h)) shall
apply:

(a) The employment relationship shall be treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Participant retains a right to reemployment with the Company under
an applicable statute or by contract. If the period of leave exceeds six months
and the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six-month period.

 

2



--------------------------------------------------------------------------------

(b) For purposes of this Section 1.7, a leave of absence constitutes a “bona
fide” leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Company.

(c) Notwithstanding the foregoing, where (i) a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
last for a continuous period of not less than six months, and (ii) such
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
a 29-month period of absence shall be substituted for the six-month period
described in paragraph (a) hereof, regardless of whether the Participant retains
a contractual right to reemployment, unless the employment relationship is
otherwise terminated by the Company or the Participant.

1.8 “Specified Employee” shall mean a “Specified Employee” within the meaning of
Treasury Regulation section 1.409A-1(i) as in effect from time to time, as
determined in accordance with Section 7 below.

1.9 “Spouse” shall mean the individual to whom the Participant is legally
married by civil or religious ceremony under the laws of the state in which the
Participant is legally domiciled on the date the determination of whether there
is a Spouse is being made. After a Participant’s death, his “Spouse” shall be
the individual, if any, who met these criteria as of the date of the
Participant’s death.

1.10 “SRIP” shall mean the Barnes Group Inc. Salaried Retirement Income Plan as
amended and in effect from time to time, a pension plan which is intended to
satisfy the requirements for qualification under Section 401(a) of the Code.

 

3



--------------------------------------------------------------------------------

SECTION 2

PURPOSE OF PLAN

2.1 Purpose. The purpose of the Plan is to provide selected executives of the
Company who participate in the SRIP and who cannot receive certain benefits
under the SRIP due to Code Section 401(a)(17) and 415 limitations with benefits
that will approximate the difference between benefits that would be paid under
the SRIP, but for such limitations, and the benefits that are payable under the
SRIP, taking such limitations into account. The Plan pays benefits only in the
event of a Participant’s Separation from Service (as defined herein) or death,
in both cases subject to the more specific provisions of the Plan that follow
this Section 2. Plan benefits shall be payable out of the general assets of the
Company. Notwithstanding the foregoing, in the discretion of the Committee, the
Company may enter into one or more grantor trusts (sometimes known as “rabbi
trusts”) for the purpose of financing part or all of its obligations under the
Plan.

 

4



--------------------------------------------------------------------------------

SECTION 3

PARTICIPATION

3.1 Designation by Committee. The Committee shall have the sole and exclusive
right to designate who receives or will receive benefits under this Plan, using
the minimum criteria set forth in Section 3.2 below as the Committee’s starting
point, with any individual who receives or is expected by the Committee to
receive benefits under this Plan considered a “Participant.”

3.2 Minimum Criteria. The minimum criteria for receipt of benefits under this
Plan shall be that an employee of the Company (a) participates or has
participated in the SRIP; and (b) is receiving or will receive benefits under
the SRIP that are limited by reason of Section 401(a)(17) and/or Section 415 of
the Internal Revenue Code. Notwithstanding the foregoing, if an employee who has
been considered a Participant in this Plan also participates in the Company’s
Supplemental Senior Officer Retirement Plan (“SSORP”) and satisfies the age and
service conditions to receive a benefit under the SSORP (subject to Section 8.8
thereof), he shall, as of the time of satisfaction of such conditions, no longer
be considered a Participant in this Plan.

 

5



--------------------------------------------------------------------------------

SECTION 4

BENEFIT COMMENCEMENT DATES; AMOUNT OF BENEFIT

4.1 Separation from Service before Age 55. Subject to Section 7.1, a Participant
who has a Separation from Service prior to his or her 55th birthday (other than
by death) shall be entitled to a benefit payable as of the first day of the
month following the Participant’s 55th birthday (the “Benefit Commencement
Date”), which benefit shall actually commence on a date within the 90-day period
beginning on the Participant’s Benefit Commencement Date.

4.2 Separation from Service On or After Age 55. Subject to Section 7.1, a
Participant who has a Separation from Service on or after his or her 55th
birthday (other than by death) shall be entitled to a benefit payable as of the
first day of the month following the date of the Participant’s Separation from
Service (the “Benefit Commencement Date”) which benefit shall actually commence
on a date within the 90-day period beginning on the Participant’s Benefit
Commencement Date. Notwithstanding the foregoing provisions of Section 4.1 and
4.2 and any other provisions of this Plan, the benefit payable to a Participant
who, on January 1 2009, was (a) a former employee of the Company entitled to
benefits under this Plan but not yet in receipt of such benefits and (b) at
least age 55 shall be paid in a lump sum, equal to the present value of the
Participant’s annuity benefit as of January 1, 2009 (as determined by the
Company’s actuary) and payable within the 90-day period beginning on January 1,
2009.

4.3 Amount of Benefit. The monthly benefit payable to a Participant under this
Section 4 by reason of the Participant’s Separation from Service shall be
determined as follows:

Step 1. Compute (a) the monthly benefit that would be payable under the SRIP as
of the Benefit Commencement Date, assuming it is computed as a single life
annuity commencing on that date and without regard to Section 401(a)(17) and
Section 415 of the Internal Revenue Code, minus (b) the monthly benefit that
would be payable under the SRIP as of the same date, assuming it is computed as
a single life annuity commencing on that date and with regard to
Section 401(a)(17) and Section 415 of the Internal Revenue Code. Notwithstanding
the foregoing, once a Participant’s Separation from Service (as defined under
this Plan) has occurred, no further accruals under the SRIP shall be taken into
account when computing the amounts in (a) and (b) hereof. For purposes of
determining the SRIP benefit in this Step 1, any pre-retirement survivor annuity
charge applicable under the terms of the SRIP document shall be disregarded.

Step 2. If a Participant has elected an optional form of payment pursuant to
Section 5 hereof, convert the benefit computed as a single life annuity under
Step 1 to its actuarial equivalent using the assumptions or factors applicable
to such optional form under the SRIP.

 

6



--------------------------------------------------------------------------------

SECTION 5

NORMAL AND OPTIONAL FORMS OF PAYMENT

5.1 Normal Form of Payment. The normal form of payment under this Plan for a
Participant entitled to a benefit under Section 4 is a single life annuity: a
benefit payable monthly for the lifetime of the Participant, with the first
payment to be due on the Benefit Commencement Date specified in Section 4 (but
subject to Section 7.1) and the last payment to be due on the first day of the
calendar month in which death occurs. Consistent with Section 7.1, any payment
due for a month prior to the month in which benefits actually commence shall be
paid when benefits actually commence, with no adjustment for interest.

5.2 Optional Forms of Payment. In lieu of the normal form of payment, a
Participant may elect to receive his or her benefit in one of the following
optional forms, subject to the provisions of this Section 5:

(a) Joint and contingent annuity, which is a benefit payable monthly for the
lifetime of the Participant with a benefit equal to 25%, 50%, 75%, or 100% (as
selected by the Participant) of such benefit payable monthly to the Contingent
Annuitant, commencing after the death of the Participant, for the lifetime of
the Contingent Annuitant.

(b) Ten year certain and continuous annuity, which is a benefit payable monthly
for the lifetime of the Participant and, in the event of the Participant’s death
prior to receiving 120 monthly payments, payable monthly to a named Beneficiary
until the Participant and Beneficiary together have received 120 monthly
payments. If both the Participant and the Beneficiary die before 120 payments
have been made, payments shall be made to the Participant’s estate until a total
of 120 monthly payments have been made.

A Participant’s election of an optional form generally shall be effective only
if made by the close of the 30-day period beginning on the Participant’s Benefit
Commencement Date; provided, however, that the Committee may prescribe another
period for electing an optional form. In the event that a Participant elects a
joint and contingent annuity and the Contingent Annuitant designated by the
Participant dies prior to the time benefits actually commence (with regard to
Section 7.1), the election of the optional form of payment shall be disregarded.
In the event that a Participant elects a Ten Year Certain and Continuous Annuity
and the Beneficiary designated by the Participant dies prior to the time
benefits actually commence (with regard to Section 7.1), the Participant shall
designate a new Beneficiary. Notwithstanding the foregoing, in the event of the
death of a Contingent Annuitant or Beneficiary under the circumstances described
herein, the Committee may, in accordance with rules prescribed by it, permit the
Participant to make another election of an optional form. Election of optional
forms of payments shall be filed by the Participant with the Benefits Committee
or its designee on a form approved by the Benefits Committee.

 

7



--------------------------------------------------------------------------------

5.3 Actuarial Equivalent. Except to the extent otherwise specifically provided
herein, the amount of any optional form of payment payable under this Section 5
shall be the actuarial equivalent of the single life annuity. Actuarial
equivalence shall be determined using the factors specified in the SRIP as of
the date that an election of an optional form of payment is made.
Notwithstanding the foregoing, the normal and optional forms of payment shall be
actuarially equivalent within the standards set forth in Treasury Regulation
section 1.409A-2(b), with the Company’s actuary making any adjustments to the
factors specified in the SRIP or other adjustments as may be necessary to
satisfy such standards.

5.4 Designation of Contingent Annuitant, Beneficiary. A Participant may
designate a Contingent Annuitant or Beneficiary or change any prior designation
by giving written notice to the Benefits Committee within the election period
described in Section 5.2; provided, however, that all designations of Contingent
Annuitants or Beneficiaries are subject to the approval of the Benefits
Committee. When necessary because, for example, no properly designated
Beneficiary survives the Participant and a payment is due to a Beneficiary
(under the ten year certain and continuous annuity option), the Benefits
Committee shall apply default rules determined by the Benefits Committee, in is
sole discretion, but generally following a priority list of living persons in
the following order: Spouse, children, parents, brothers and sisters, estate.
Although the rules of the Benefits Committee may permit a Participant to
designate one or more alternative Beneficiaries (for example, an individual who
shall become a Participant’s Beneficiary in case the Participant’s first choice
of a Beneficiary dies before benefits become payable), a Participant may not
designate persons who shall jointly receive benefits as Beneficiaries (for
example, the designation of two or more children to jointly receive benefits as
Beneficiaries is prohibited). Subject to the approval of the Benefits Committee
as provided above, a Participant may designate a trust as a Beneficiary.

5.5 Lump Sum Cashout. Notwithstanding the foregoing or any other provisions of
the Plan, in the discretion of the Committee, a lump sum may be paid to a
Participant within 90 days of the Participant’s Benefit Commencement Date
(subject to Section 7.1) in satisfaction of his or her interest under the Plan
if the value thereof as of the Participant’s Benefit Commencement Date does not
exceed the applicable dollar amount under Section 402(g)(1)(B) of the Code and
the payment results in the termination and liquidation of the entirety of the
Participant’s interest under the Plan, including all agreements, methods,
program, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treasury Regulation section 1.409A-1(c)(2). The
Committee shall document its decision to make a lump sum payment hereunder on or
before the date of the payment.

 

8



--------------------------------------------------------------------------------

SECTION 6

DEATH BENEFITS

6.1 Entitlement to the Benefit. If a Participant dies after becoming eligible
for a benefit under the SRIP but prior to the date any benefits under this Plan
have actually commenced, the Participant’s Spouse shall be eligible to receive a
monthly lifetime benefit payable as of the day that was or would have been the
Participant’s Benefit Commencement Date (and actually commencing within the
90-day period beginning on such date), had his or her date of death been the
date the Participant had a Separation from Service.

6.2 Amount of the Benefit. The benefit shall be equal to the amount that would
have been payable to the Spouse under this Plan under a 50% joint and contingent
annuity option if the Participant had begun to receive benefits in that form as
of his or her Benefit Commencement Date and died the next day.

 

9



--------------------------------------------------------------------------------

SECTION 7

SECTION 409A PROVISIONS

7.1 Six-Month Delay Rule. Notwithstanding any provision of this Plan to the
contrary, (a) no “distributions” (within the meaning of Treasury Regulation
section 1.409A-1(c)(3)(v)) of deferred compensation that is subject to
Section 409A of the Code may be made pursuant to this Plan to a Specified
Employee due to a Separation from Service before the date that is six months
after the date of such Specified Employee’s Separation from Service; and (b) any
distribution that, but for the preceding clause (a), would be made before the
date that is six months after the date of the Specified Employee’s Separation
from Service shall be paid on the first day of the seventh month following the
date of his or her Separation from Service. For the avoidance of doubt, the
preceding sentence shall apply to any amount (and only to any amount) to be paid
pursuant to this Plan to which Code Section 409A(a)(2)(B)(i) (relating to
Specified Employees) applies, and shall not apply to any amount or benefit to be
paid or provided pursuant to this Plan if and to the extent that such amount or
benefit is not subject to Section 409A of the Code for any reason, including,
without limitation, Treasury Regulation section 1.409A-1(a)(5) (relating to
welfare benefit plans), Treasury Regulation section 1.409A-1(b)(4) (relating to
short-term deferrals), Treasury Regulation section 1.409A-1(b)(9) (relating to
separation pay plans), or the “grandfather” rules incorporated in Treasury
Regulation section 1.409A-6(a).

7.2 Specified Employees. If at any time during the 12-month period ending on any
“specified employee identification date”, which shall be December 31, a person
who participates in or has any legally binding right, contingent or otherwise,
under this Plan (a “Plan Participant”) is in Salary Grade 20 or above or meets
the requirements of Code section 416(i)(1)(A)(ii) or (iii) (applied in
accordance with the Treasury Regulations thereunder and disregarding Code
section 416(i)(5)), then the Plan Participant shall be treated as a Specified
Employee for purposes of Section 6.1 above for the entire 12-month period
beginning on the “specified employee effective date”, which shall be the
January 1 that immediately follows such specified employee identification date,
unless the Board or the Committee at any time prescribes a different method of
identifying service providers who will be subject to the six month delay
required by Section 409A(a)(2)(B)(i) of the Code (the “Six Month Delay”) in
accordance with Treasury Regulation section 1.409A-1(i) or the transition rules
and official guidance under Code Section 409A (a “Different Identification
Method”) or elects a different specified employee identification date or
specified employee effective date or makes any other election that may be made
in accordance with Treasury Regulation section 1.409A-1(i) or the transition
rules and official guidance under Code Section 409A (a “Different Election”), in
which case whether the Participant shall be treated as a Specified Employee
shall be determined in accordance with any such Different Identification Method
so prescribed and any such Different Election so made by the Board or Committee.
By participating or continuing to participate in this Plan or accepting any
legally binding right under this Plan, each Participant irrevocably (a) consents
to any such Different Identification Method that the Board or Committee may
prescribe at any time and any

 

10



--------------------------------------------------------------------------------

such Different Election that the Board or Committee may make at any time for
purposes of identifying the service providers who will be subject to the Six
Month Delay with respect to payments under this Plan, and (b) agrees that the
Participant’s consent to any such Different Identification Method or Different
Election shall be as effective as if such Different Identification Method or
Different Election were fully set forth herein, and (c) waives any right he or
she may have to consent to the Different Identification Method or Different
Election in question if for any reason the Participant’s consent to such
Different Identification Method or Different Election is not legally effective.

7.3 Installments Rule. If any Participant or beneficiary has any right under
this Plan to “a series of installment payments that is not a life annuity”
(within the meaning of Treasury Regulation section 1.409A-2(b)(2)(iii)), then
such right shall be treated as a right to a series of separate payments within
the meaning of Treasury Regulation section 1.409A-2(b)(2)(iii).

7.4 General 409A Provisions. Any compensation that may be paid or provided
pursuant to this Plan is intended to qualify for an exclusion from Section 409A
of the Code or to comply with Section 409A of the Code, so that none of such
compensation will be includible in any Plan Participant’s federal gross income
pursuant to Section 409A(a)(1)(A) of the Code. This Plan shall be administered,
interpreted and construed to carry out such intention, and any provision of this
Plan that cannot be so administered, interpreted and construed shall to that
extent be disregarded. However, the Company and any other person or entity with
any responsibility for the Plan (including, but not limited to, the Board) do
not represent, warrant or guarantee that any compensation that may be paid or
provided pursuant to this Plan will not be includible in a Plan Participant’s
federal gross income pursuant to Section 409A(a)(1)(A) of the Code, nor do the
Company and other persons and entities with any responsibility for the Plan make
any other representation, warranty or guaranty to any Plan Participant as to the
tax consequences of this Plan or of participation in this Plan. If,
notwithstanding the foregoing, amounts are includible in a Plan Participant’s
federal gross income pursuant to Section 409A(a)(1)(A) of the Code, the payment
of benefits will be accelerated to the extent determined by the Committee and
permitted by Treasury Regulation section 1.409A-3(j)(vii).

 

11



--------------------------------------------------------------------------------

SECTION 8

ADMINISTRATION AND GENERAL PROVISIONS

8.1 Administration. The Committee shall have full power and authority to
interpret and construe the terms of this Plan, and to administer it, and the
Committee’s interpretations and construction thereof, and actions thereunder,
including, but not limited to determining the amount or recipient of any
benefits to be made therefrom, shall be binding and conclusive on all persons
for all purposes. The Board, the Committee, the Benefits Committee, their
individual members, and such persons’ agents and representatives of the Board
shall not be liable to any person for any action taken or omitted in connection
with the interpretation and administration of this Plan unless attributable to
willful misconduct or lack of good faith.

8.2 Expenses of Administration. All expenses incurred in connection with the
execution of this Plan and in carrying out the provisions hereof shall be paid
by the Company.

8.3 Information from Participant. Each Participant shall furnish to the Company
such information as the Company may reasonably request for purposes of the
proper administration of the provisions of this Plan.

8.4 No Employment Rights. Nothing contained in the Plan shall be construed as a
contract of employment between the Company and a Participant, or as a right of
any Participant to be continued in the employment of the Company, or as a
limitation of the right of the Company to discharge any of its Participants,
with or without cause. Any benefit payable under this Plan shall not be deemed
salary, earnings, or other compensation to the Participant for the purpose of
computing benefits to which he may be entitled under any qualified retirement
plan or other arrangement of the Company for the benefit of its employees.

8.5 Restrictions on Alienation and Assignment. Neither a Participant or Spouse
nor any Beneficiary or Contingent Annuitant shall have the right to assign,
transfer, hypothecate, encumber, commute or anticipate any interest in any
payments hereunder, and such payments shall not in any way be subject to any
legal process to levy upon or attach the sum for payment of any such claim
against the Participant, Spouse, Beneficiary, or Contingent Annuitant, provided,
however, that nothing contained herein shall preclude a Participant from
designating, in accordance with Section 5 and other terms of this Plan, a
Beneficiary or Contingent Annuitant to receive benefits hereunder in the event
of the Participant’s death.

8.6 Facility of Payment. If the Committee shall find, upon receipt of medical
evidence or legal representations satisfactory to the Committee, that any
Participant or

 

12



--------------------------------------------------------------------------------

other person to whom a benefit is payable is unable to care for such person’s
affairs because of illness or accident, any payment due hereunder (unless a
prior and valid claim therefor shall have been made by a duly appointed
guardian, conservator or other legal representative) may be paid to such
person’s spouse, child, parent or brother or sister, or to any person or persons
determined by the Committee to have incurred expense for such Participant. Any
payment shall be a complete discharge of all liability hereunder.

8.7 Failure to Claim Amounts Payable. In the event that any amount shall become
payable hereunder to a person and, after written notice from the Company mailed
to such person’s last known address as shown in the Company’s records and after
diligent effort, the Company is unable to locate such person, the Company shall
apply to a court of competent jurisdiction for direction as to the distribution
of such amount.

8.8 Amendment and Termination. The Board reserves the right to amend and/or
terminate the Plan at any time for whatever reasons it may deem appropriate (or
for no reason), except that no such amendment or termination shall adversely
affect the benefits payable to any person who has begun to receive benefits
hereunder and no such amendment or termination may accelerate or defer the
payment of compensation except as permitted by Section 409A of the Code.

8.9 Gender and Number. All the words and terms used herein, regardless of the
number and gender in which they shall be used, shall be deemed to include any
other number, singular and plural, and any other gender, masculine and feminine,
as the context may require.

8.10 Law Applicable. This Plan shall be governed by the laws of the State of
Connecticut to the extent not superseded by federal law.

8.11 Delegation of Authority. The Board, the Committee, and the Benefits
Committee may delegate the responsibilities allocated to them under the terms of
this Plan to others, including, but not limited to, a Board delegation to the
Committee or the Benefits Committee, a Committee or Benefits Committee
delegation to one or more members, and a delegation by the Board or one of the
committees to Company employees. As long as the delegation is lawful, neither an
employee nor any other person shall have the right to raise any questions
relating to such delegation of authority and responsibility for interpreting,
construing, and administering the Plan.

8.12 Releases. Any provision of this Plan to the contrary notwithstanding, each
payment to a person hereunder shall be contingent on the person having executed
and delivered to the Company, at such time and times in advance of the payment
date as the Committee or its delegate may specify, any covenant agreement and
release of claims that the Committee or its delegate may require, and on any
such covenant and release of claims having become irrevocable by their terms in
advance of the payment date. Without limiting the generality of the foregoing,
the Committee or its delegate may require a covenant and release to be executed
and delivered to the Company within a specified period of time following the
Participant’s Separation from Service, and another release to be executed and
delivered to the Company within a specified period of time following another
event or date as the Committee or its delegate may specify. Amounts not paid
hereunder due to a failure to execute any covenant or release required by the
Committee shall be treated as forfeited.

 

13